Title: Curtis Carter and William B. Phillips to [Nelson Barksdale], 24 March 1819
From: Carter, Curtis,Phillips, William B.
To: Barksdale, Nelson


          
            Sir
            Richmond. 24th March 1819
          
          we will contract with you to make & lay from seven to ten hundred Thousand Brick for the Virginia University and compleate  it by the first day of November next for the following prices to wit
          
            
              For all walls  faced with oil stock Brick
              $18/M
            
            
              For all walls faced with sand Stock Brick
              $13 do
            
            
               all walls such as partitions brest of chimneys and Seller walls below the surfice
              $12 do
            
          
          The Bricks to be all harde the sand & lime to be the best the nabourhood affords and the worke to be exeucuted in a nice and workman like manner
          
            
              Curtis Carter
            
            
              W B, Phillips
            
          
        